Citation Nr: 1740300	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  10-44 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for right lower extremity peripheral vascular disease, status post femoral-femoral bypass, to include as secondary to heart disease.

2. Entitlement to service connection for left lower extremity peripheral vascular disease, status post femoral-femoral bypass, to include as secondary to heart disease.

3. Entitlement to an initial rating in excess of 10 percent for right foot metatarsalgia with small toe bone removal.

4. Entitlement to a compensable rating for postoperative scars of the right foot at the fifth metatarsal surface.

5. Entitlement to an initial compensable rating for bilateral pes planus.

6.  Entitlement to an initial compensable rating for left foot plantar warts with callosities.

7. Entitlement to an initial compensable rating for a right hallux valgus deformity.

8. Entitlement to an initial compensable rating for a left hallux valgus deformity.

9.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Joseph Whitcomb, Attorney at law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul Bametzreider, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to October 1980. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of 
November 2009 and April 2017 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.
 
The Veteran testified in December 2013 before the undersigned. A transcript of the hearing is associated with the claims file. 

In September 2013 and September 2014 the Board remanded the issues of entitlement to service connection for peripheral vascular disease of the lower extremities; entitlement to an initial rating in excess of 10 percent for right foot metatarsalgia with small toe bone removal; and entitlement to a compensable rating for a postoperative scars of the right foot at the fifth metatarsal surface for evidentiary development. The case has now been returned to the Board for further appellate action. 

The issues of whether new and material evidence has been provided to reopen claims of entitlement to service connection for heart and kidney disease, to include due to herbicide exposure, were raised at the December 2013 hearing, and were referred for adjudication by the September 2014 Board decision but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Additionally, the May 2016 VA foot examiner appears to raise the issues of entitlement to service connection for a back disorder, secondary to bilateral foot disabilities, as well as entitlement to service connection for peripheral neuropathy of the lower extremities, secondary to a back disorder. Those issues also have not been adjudicated by the AOJ. Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of entitlement to service connection for peripheral vascular disease of the lower extremities, status post femoral-femoral bypass, to include as secondary to heart disease; entitlement to initial compensable ratings for bilateral pes planus, left foot plantar warts with callosities, and bilateral hallux valgus deformities; and entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran's right foot metatarsalgia with right small toe bone removal has not been manifested by flatfoot, weak foot, claw foot, hallux valgus, hallux rigidus, hammer toe, malunion or nonunion of tarsal or metatarsal bones, or other foot injuries so as to warrant a higher or separate compensable rating.

2. The Veteran's right foot scars constitute an area less than 39 square centimeters and are not painful or unstable.

 
CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for right foot metatarsalgia with small toe bone removal have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.10, 4.14, 4.21, 4.25, 4.71a, Diagnostic Codes 5279-5284 (2016).

2. The criteria for a compensable rating for postoperative scars of the right foot at the fifth metatarsal surface have not been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.10, 4.14, 4.21, 4.25, 4.118, Diagnostic Codes 7801-7805 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability ratings are determined by applying the rating criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule) and represent the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria for that rating. 38 C.F.R. § 4.7. Otherwise, the lower rating is assigned. Id. 

While it is not expected that all cases will show all the findings specified, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances. 38 C.F.R. § 4.21. 

The Board has considered whether separate ratings for different periods of time are warranted based on the facts, which is a practice of assigning ratings that is referred to as "staging the ratings." See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25. However, pyramiding, or evaluating the same manifestation of a disability under different diagnostic codes, is to be avoided. See 38 C.F.R. § 4.14. Thus, separate ratings under different diagnostic codes are only permitted if, for example, those separate ratings are assigned based on manifestations of the Veteran's disability that are separate and apart from manifestations for which the appellant has already been rated. Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Right foot metatarsalgia with small toe bone removal

The Veteran contends that her right foot metatarsalgia with small toe bone removal is more severe than represented by the currently assigned 10 percent rating. The Veteran claimed entitlement to service connection for her right foot metatarsalgia in August 2009. In November 2009 the disorder was service connected and assigned a 10 percent rating effective August 14, 2009. She disagreed with the initial rating in December 2009. However, neither the Veteran, nor her representative has made any specific argument with regard to the severity or functional impact of her right foot metatarsalgia or right small toe bone removal. Indeed, at her December 2013 Board hearing, the Veteran described the issues pertaining to her little toe as "pretty irrelevant" and "a moot point." Nonetheless, those issues are presently before the Board.

Disabilities of the feet are contemplated by Diagnostic Codes 5276 through 5284, which in some instances provide for disability ratings for unilateral or bilateral disabilities. 38 C.F.R. § 4.71a.

The Veteran's right foot metatarsalgia with small toe bone removal is currently rated under Diagnostic Code 5279 for metatarsalgia, anterior, unilateral or bilateral. That diagnostic code provides for a maximum rating of 10 percent. As the Veteran is already in receipt of the highest possible rating under the pertinent diagnostic code, the question on appeal is whether the Veteran's right foot metatarsalgia can be classified under any other diagnostic code which would provide a higher rating, or whether an extraschedular rating may be warranted under 38 C.F.R. § 3.321. For the reasons explained below, the Board finds that no higher rating can be assigned. 

Preliminarily, the Board notes that throughout the period on appeal, the Veteran has been in receipt of service connection for multiple disabilities pertaining to her feet. Specifically, she has been in receipt of noncompensable ratings for bilateral pes planus, bilateral hallux valgus, and left foot plantar warts with callosities, in addition to the noncompensable residuals of a right foot plantar keratoma manifested by a surgical scar of the right fifth metatarsal joint, discussed in the following section, and the 10 percent rating for right foot metatarsalgia with right small toe bone removal discussed herein.

The Veteran underwent a VA examination with regard to her right foot disabilities in October 2009. There, the examiner noted surgical removal of the fifth toe bone with a faint residual scar. The Veteran reported balance issues, and numbness along the ball of the foot. Metatarsalgia was mainly at the right little toe.  She reported pain, "off and on, especially in cold weather or stepping the wrong way." The examiner noted no swelling, inflammation or dislocation, and that the only medication used for the foot itself was Advil. The examiner noted one abnormal callus on the underside of the right fifth toe, as well as a mild bunion deformity on the right foot, but no evidence of plantar warts. The examiner noted that the Veteran had pain on standing and walking, but not at rest. The examiner reported that the Veteran could walk half a block, with pain occasionally on sitting or standing for 30 minutes. She could climb only one flight of stairs at a time, and lift only 25 pounds. The examiner did not specify the proportion of such functional impairment which was attributable to right foot metatarsalgia or removal of the right fifth toe bone.
	
In December 2010, the Veteran underwent another VA examination with regard to her feet. The examiner noted no change in either the right foot metatarsalgia with right small toe bone removal, or the right foot fifth metatarsal surgical scar since her previous examination. The examiner noted no objective evidence of foot edema, weakness, instability, painful motion or tenderness, but did indicate trace edema in both feet. Mild bilateral pes planus and right bunion were reported. The examiner noted no abnormal callosities or skin breakdown. No tenderness was reported over the metatarsal heads, heels, great toes or Achilles tendon. The examiner stated that there was no pain on passive or active manipulation of the feet. The examiner noted no functional impairment or employment activity limitations due to the service-connected physical disabilities.

A final VA examination was performed with regard to the Veteran's feet in May 2016. The examiner noted that the Veteran had undergone a right fifth toe arthroplasty and right fifth metatarsal osteotomy. The examiner stated that the Veteran's primary complaint concerned difficulty balancing.  The examiner noted that if the Veteran stood for too long, she had pain and swelling in both feet, and she would get a "catch" on her right great toe joint when walking which had been going on for years. She described "a real sharp sticking pin 8/10 pain" at night in the balls of her feet was noted to come and go. The examiner noted that all metatarsal spaces were tender to compression, with the right worse than the left. The right fifth toe was reported to exhibit mild floppiness and numbness. The examiner opined that the pain in the right foot did not contribute to functional loss or additional limitation, explaining that pain occurred with standing for long periods of time which did not affect function. The right foot metatarsalgia was described as painful with excessive pressure and the right fifth toe was described as numb and floppy with adequate alignment. The severity of the service-connected right foot metatarsalgia with right fifth toe arthroplasty and right foot plantar keratoma residuals were described as "mild." The examiner opined that it was very unlikely that the right fifth toe arthroplasty caused the current balance complaints. The only current relevant complaint was that extended standing caused foot pain, which was "fatigue-related" and not tied directly to either metatarsalgia of the right fifth toe or a right foot plantar keratoma.

VA and private treatment records do not generally reveal more severe symptoms than those reported at the examinations above. A May 2016 VA treatment record noted that the Veteran was "very" tender in the right first, second and fourth metatarsal interspaces, a fact which was acknowledged by the May 2016 VA foot examiner. 

Throughout the appeal period, the Veteran's right foot disability has been primarily manifested by pain and tenderness, which is contemplated by the rating criteria under 38 C.F.R. § 4.71a, Diagnostic Code 5279. Therefore, the Board finds that such diagnostic code is the most appropriate code under which to rate the Veteran's bilateral foot disability. See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."); Pernorio v. Derwinski, 2 Vet. App. 625 (1992) (one diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and the demonstrated symptomatology. Any change in a diagnostic code by VA must be specifically explained).

The Board notes that the Veteran is already in receipt of separate ratings under Diagnostic Codes 5276 and 5280, for bilateral pes planus and bilateral hallux valgus respectively. 38 C.F.R. § 4.71a. Moreover, any rating under Diagnostic Codes 5277 (bilateral weak foot), 5281 (unilateral hallux rigidus), and 5282 (hammer toe) would not provide any higher rating than that currently assigned. Id. 

In this case, there is no evidence of clawfoot or malunion or nonunion of the tarsal or metatarsal bones such as to warrant higher or separate ratings under Diagnostic Codes 5278 and 5283. Id. There is evidence of hallux rigidus, reported as a catching sensation of the right great toe at the May 2016 VA examination. However, no evidence suggests such disorder is related to or attributable to the Veteran's right foot metatarsalgia with small toe bone removal. The examiner also noted a hammer toe of the right fifth toe. While this condition is directly related to the condition on appeal, a hammer toe of a single toe warrants only a noncompensable rating under Diagnostic Code 5282, and no evidence suggests that the Veteran suffers from service connected hammer toes in each toe as is required to warrant a compensable rating. Id.

Finally, the Board has specifically considered whether it would be more appropriate to rate the Veteran's right foot metatarsalgia under Diagnostic Code 5284 which pertains to injuries of the foot not described by other diagnostic codes. Id. Under Diagnostic Code 5284, a 10 percent rating is warranted when a foot injury is productive of moderate disability and a 20 percent rating is warranted when a foot injury is productive of moderately severe foot disability. Id. 

The Board acknowledges that the terms "moderate" and "moderately severe" are not defined in Diagnostic Code 5284. Id. However, the overall regulatory scheme for rating the feet contemplates a 10 percent rating for such foot disability as ankylosis of the ankle in good weight bearing position; a week foot; moderate malunion of tarsal or metatarsal bones; or, mild unilateral flat feet or pes cavus. Diagnostic Codes 5276, 5277, 5278, 5281, 5282, 5283. Id. The Board finds that the Veteran's symptoms of metatarsalgia with small toe bone removal may be considered "moderate," so as to warrant a 10 percent evaluation under Diagnostic Code 5284, but are not equivalent in severity to any criterion which authorizes a 20 percent rating for evaluation of disability of the foot.  

Here, the May 2016 VA examiner expressly found that the symptoms associated with the right foot metatarsalgia with right fifth toe arthroplasty were mild. As discussed previously, the Veteran's right foot metatarsalgia has been manifested by symptoms that are specifically contemplated by Diagnostic Code 5279. Thus the Board finds that such diagnostic code, rather than the general criteria under Diagnostic Code 5284, is the most appropriate diagnostic code under which to rate her right foot disability.

The Board notes that it is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. See Esteban, 6 Vet. App. at 261. Such is not the case with the Veteran's disability. Here, as the Board has noted, the symptoms associated with the Veteran's service-connected right foot disability are contemplated in total under the rating criteria described in Diagnostic Code 5279, which specifically provides a single 10 percent rating for metatarsalgia regardless of whether it is unilateral or bilateral, and these symptoms have been contemplated in the application of that Diagnostic Code. 38 C.F.R. § 4.71a. Thus, any additional separate rating under Diagnostic Code 5284 would result in double compensation for the same symptomatology in violation of anti-pyramiding provisions. Id.; see also 38 U.S.C.A. § 1155; 38 C.F.R. § 4.14.

Thus, the Veteran's right foot metatarsalgia with right small toe bone removal is adequately contemplated by the currently assigned 10 percent rating under Diagnostic Code 5279. As such the claim of entitlement to an initial rating in excess of 10 percent is denied. 

Postoperative scar of the right foot, fifth metatarsal surface

The Veteran contends that her right foot scar is more severe than represented by the currently assigned noncompensable rating. In March 1981 she was granted service connection for a postoperative scar of the right foot at the fifth metatarsal surface, resulting from removal of a plantar keratoma, assigned a noncompensable rating under 38 C.F.R. § 4.118, Diagnostic Code 7805. In August 2009 the Veteran submitted a claim for "plantar warts/calluses" of the feet. That claim was considered, in part, to be a claim for an increased rating for the Veteran's service-connected right foot scar. A compensable rating was denied in November 2009 and the Veteran disagreed. 

To warrant a compensable rating under the applicable criteria, a scar would need to be deep or cause limited motion and affect an area or areas exceeding at least 6 square inches (39 square centimeters) (Diagnostic Code 7801); be superficial and affect an area or areas of 144 square inches (929 square centimeters) or greater (Diagnostic Code 7802); be superficial and unstable (Diagnostic Code 7803); be superficial and painful on demonstration (Diagnostic Code 7804); or cause some limitation of the function of the part affected (Diagnostic Code 7805).  38 C.F.R. § 4.118.

The October 2009 VA examiner noted a faint scar on the right foot, associated with the surgical removal of the fifth toe bone. The examiner also noted only one abnormal callus which was on the underside of the right fifth toe. There was no evidence of plantar warts at that time. At her December 2010 examination, the Veteran reported no changes to the condition of her scar or warts since the October 2009 examination. The examiner stated that she could not see any scars on the Veteran's feet or toes.

A May 2016 VA foot examination noted only one scar at the right dorsal fifth metatarsal surface.  This measured 4.9 centimeters in length by one centimeter in width. This scar was not reported to be painful or unstable. The examiner noted the Veteran was not aware she had the scar. The examiner also stated that the Veteran had a right foot callus residual to the right fifth toe arthroscopic procedure.

At a separate May 2016 VA dermatological examination, the Veteran was noted to have a linear, 5.2 centimeter scar on the right foot over the fifth metatarsal surface which presented no functional limitations of the foot. No scar was reported to be painful, unstable, deep or related to burns. The Veteran was able to wear socks and enclosed footwear without discomfort. She was able to walk with a normal gait, and to weight-bear on the foot without discomfort.

The VA and private treatment records do not generally reflect any more severe symptomatology than that described above. 

In this case, the evidence shows of record indicates that right foot plantar warts were not service connected during the appeal period. The evidence reflects that the Veteran had one scar and one callus associated with her right foot. No such scar or callus has been reported to be deep, to cause limitation of motion, be unstable or painful, or to cause any other limitation of the affected part. As such, no compensable rating can be assigned under Diagnostic Codes 7801, 7803, 7804 or 7805. Id.

The evidence indicates that the Veteran's right foot scar is no more than 5.2 centimeters in length, and one centimeter in width. The Board acknowledges that no report of record gives a specific estimate of the size of the right foot callus. However, the October 2009 examiner reported the callus to be located on the bottom of the right fifth toe, and the May 2016 VA examiner reported the callus was a residual of the right fifth toe arthroscopic procedure. No evidence suggests that the Veteran's right fifth toe callus comprises an area of at least 923.8 square centimeters. Therefore, the Board finds that the evidence preponderates against a finding that even a combined area including both the reported right foot scar and callus could equal an area of 929 square centimeters, the area necessary to warrant a compensable rating under Diagnostic Code 7802. Id. Hence, a compensable rating for right foot scars is not warranted at any time during the claim period. Id.

Extraschedular consideration

The representative raised the issue of entitlement to an extraschedular consideration at the December 2013 hearing, but did not specify which of the Veteran's disabilities warranted extraschedular consideration, or on what basis such extraschedular consideration should be assigned. 

An extraschedular rating may be provided in exceptional cases. 38 C.F.R. § 3.321. The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the symptomatology and impairment caused by the Veteran's right foot metatarsalgia and right fifth toe bone removal are specifically contemplated by the schedular rating criteria.  Hence, no referral for extraschedular consideration is required. The schedular rating criteria specifically provide for disability ratings for feet based on findings related to metatarsalgia and other conditions of the foot, as well as consideration for limitation of function, to include as due to pain, flare-ups of pain, weakness, incoordination, or fatigability due to arthritis.

The Veteran's right foot disorder is characterized by pain and tenderness in the right foot metatarsal region, as well as by floppiness and numbness in the right fifth toe. Her symptoms and impairment are part of or similar to symptoms listed under the schedular rating criteria and higher ratings are available based on more severe degrees of impairment or limitation of function or motion, to include under Diagnostic Code 5284, were her symptoms to approximate a moderately severe injury of the foot. 38 C.F.R. § 4.71a. Even if the Veteran's right fifth toe symptoms are not specifically contemplated under Diagnostic Code 5279, a separate compensable rating would be available for hammertoe under Diagnostic Code 5282, if all toes were involved. Id. For these reasons, the schedular rating criteria are adequate to rate the right foot metatarsalgia with right fifth toe bone removal and referral for consideration of an extraschedular evaluation is not warranted.

No specific symptoms have been attributed to the Veteran's right foot scar. As such, there is no evidence of any specific symptomatology relating to the Veteran's right foot scar or callus which would not be adequately contemplated by the rating schedule. Nonetheless, higher ratings would be available for those conditions based on increased severity, to include scars which are painful or unstable, or cover greater surface area. 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.

As such, the Board finds that the rating criteria fully compensates the Veteran for the disabilities at issue herein and further analysis under this section is not warranted. Thun, 22 Vet. App. at 111.

ORDER

Entitlement to an initial rating in excess of 10 percent for right foot metatarsalgia with small toe bone removal is denied.

Entitlement to a compensable rating for a postoperative scar of the right foot, fifth metatarsal surface is denied.


REMAND

Peripheral vascular disease of the lower extremities

An April 2016 VA examiner opined that the Veteran's lower extremity peripheral vascular disease was less likely than not related to her active-duty service, to include as secondary to a 1988 fall caused by service-connected disabilities, or to Agent Orange or heavy metal exposure. Instead, the examiner opined that the condition was due to routine commonplace atherosclerosis. Significantly, as noted above, the issue whether new and material evidence has been provided to reopen a claim of entitlement to service connection for heart disease is pending before VA.

Issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue. Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). In light of the April 2016 VA examiner's findings, adjudication of the issue of entitlement to service-connection for heart disease may bear on the issues of entitlement to service connection for lower extremity peripheral vascular disease. As such, those issues are remanded, to be addressed after the development of the former issue has been completed.

Bilateral pes planus, left foot plantar warts with callosities, and left and right hallux valgus

In an April 2017 rating decision VA granted entitlement to service connection for bilateral pes planus, left foot plantar warts with callosities, and bilateral hallux valgus.   In May 2017, the Veteran submitted a timely notice of disagreement with the initial ratings assigned for those disorders, and requested that her appeal be reviewed by a decision review officer. Given that a statement of the case has yet to be issued addressing these issues remand is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999). Since the a review by a decision review officer was requested, such should occur first. See 38 C.F.R. § 3.2600 (2016).

Total disability evaluation based on individual unemployability
 
The issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is inextricably intertwined with the issues remanded above. This issue is therefore remanded, to be addressed after the following development has been completed. See Harris, 1 Vet.App. at 183.

Accordingly, the case is REMANDED for the following action:

1. Refer the file to a decision review officer for consideration of the initial ratings warranted for bilateral pes planus, left foot plantar warts with callosities, and bilateral hallux valgus. If any decision is less than a full grant of the benefit sought, furnish the Veteran a statement of the case addressing these issues.  The appellant is advised that the Board will only exercise appellate jurisdiction over those claims where a timely appeal has been perfected.

2. Adjudicate the issues referred in the introduction section above, to include whether new and material evidence has been provided to reopen the claim of entitlement to service connection for heart disease, to include due to herbicide exposure.  The appellant is again advised that the Board will only exercise appellate jurisdiction over those claims where a timely appeal has been perfected.

3. Thereafter, the AOJ must readjudicate the issues on appeal, to include entitlement to service connection for bilateral lower extremity peripheral vascular disease, to include as secondary to heart disease, as well as the claim for entitlement to a total disability evaluation based on individual unemployability due to service connected disorders. If any benefit sought is not granted, the appellant and her representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


